Citation Nr: 1712171	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  13-21 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected generalized anxiety disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was again before the Board in January 2014 and September 2016.  In January 2014, the Board reopened and remanded the Veteran's claim of entitlement to service connection for hypertension.  In September 2016, the appeal was again remanded for additional development.  A supplemental statement of the case was most recently issue in October 2016.  The case was returned to the Board for appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Hypertension was not manifested during service or within one year of separation.  Hypertension is not attributable to service.

2.  Hypertension is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met on either a direct or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence needed to substantiate the claim for service connection.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was afforded VA examinations responsive to the claim for service connection of hypertension.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As cardiovascular disease, arthritis, and carcinomas are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran asserts that he is entitled to service connection for hypertension due to in-service stress.  He contends that a blood pressure reading on his separation examination supports his contention that he developed hypertension during service.  He also states that his private physician, L.L., M.D., diagnosed him with hypertension within a year of service, but that the medical records were unavailable.  

The Veteran's service treatment records showed normal examinations on entry and separation from service.  The Veteran's April 1957 enlistment examination reflected a blood pressure reading of 123/70.  The Veteran's separation examination showed a blood pressure reading of 136/82.  The Veteran checked yes for "high or low blood pressure" on his January 1960 report of medical history.  

The earliest medical evidence of record showing treatment for hypertension is dated 1978.  January and August 1978 private treatment records indicated hypertension since 1972.  The August 1978 record noted that Dr. L completed the Veteran's initial hypertensive workup in 1974.  

The Veteran underwent a VA examination in December 2015.  The examiner provided a negative nexus opinion.  In support of the opinion, the examiner noted the 1978 private treatment records which indicated hypertension was diagnosed in 1972.  The examiner also noted that the Veteran's service treatment records from his motor vehicle accident, as well as his enlistment and separation examinations, failed to reflect elevated blood pressure readings.  The examiner took note of the Veteran's statements that the separation examiner obtained multiple blood pressure readings and advised him to seek treatment following service.  The VA examiner acknowledged that the Veteran's blood pressure "may" have been raised during the separation examination, but determined that essential hypertension could not be diagnosed on one examination because essential hypertension required blood pressure readings greater than 160 systolic and greater than 90 diastolic pressure for two or three days.  

An October 2016 medical opinion states that the Veteran was diagnosed with a chronic anxiety disorder related to his military service, and that the Veteran was also diagnosed with hypertension, which is well-controlled with current medication. The VA examiner found that the Veteran's hypertension is not related to the Veteran's service-connected generalized anxiety disorder.  The VA examiner noted that the Veteran had anxiety while on active duty but that the Veteran's hypertension was not shown for many years after discharge.  The VA examiner noted whether the Veteran's hypertension was exacerbated beyond its normal course by his anxiety disorder could not be resolved without resorting to speculation, but nonetheless found that such exacerbation was unlikely.  According to the VA examiner, there was no evidence that the Veteran's hypertension was not responding to treatment; if the Veteran's hypertension was increasing in severity, such that it was not controlled or was poorly controlled despite treatment, it would be reasonable to consider that the Veteran's hypertension was aggravated beyond normal progression by the service-connected anxiety disorder.  As the Veteran's anxiety is chronic, but his hypertension is not progressively worsening, it is less likely than not that the current anxiety disorder is exacerbating the Veteran's hypertension beyond its expected progression since, in fact, his current blood pressure medication is apparently effective in controlling his hypertension.

Based on the evidence of record, the Veteran's claim of service connection for hypertension, including as secondary to service-connected generalized anxiety disorder must be denied.

Here, no hypertension was "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed hypertension during service or within one year of separation.  38 C.F.R. § 3.303(b).  The Veteran is competent to report symptoms and diagnoses of hypertension, and when his symptoms were first identified.  However, none of the post-service treatment records reflect complaints, treatment, or diagnoses of hypertension prior to 1972.  The Board acknowledges the Veteran's contentions to the contrary, but nothing in the Veteran's treatment records reflects a relationship between his service and his hypertension.  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).   The Veteran's treatment records from 1978 do not reflect an assertion by the Veteran that his hypertension began during service or was ongoing in the years prior to 1972.  To the extent that he now reports ongoing symptomatology since service, such post-service comments, made in support of a claim for monetary benefits, are inconsistent with the more probative evidence of record.  See Pond v. West, 12 Vet. App. 341 (1999).

The weight of the evidence reflects that the Veteran's hypertension is unrelated to his service.  The December 2015 VA examination report and December 2015 and October 2016 VA medical opinions clearly concluded that the Veteran's hypertension was less likely than not related to the Veteran's service or a service-connected disability.  The December 2015 examiner found that the Veteran "may" have had elevated blood pressure at the time of his separation examination, which was not actually shown in the examination report, but pointed out that the Veteran did not have sufficient elevated blood readings at any point during service to diagnose hypertension; there were no elevated blood pressure readings in the Veteran's service treatment records, including the entrance and separation examinations.  The Board acknowledges that the December 2015 VA examiner's use of "may" is speculative in nature, but nonetheless points out that points out that the Veteran's own treating providers noted that the onset of his hypertension was 1972, approximately a dozen years after his service.  Moreover, to the extent that both VA examiners stated that a relationship between the Veteran's service and his hypertension, including his service-connected generalized anxiety disorder, could not be determined without resorting to speculation, the Board notes that speculation does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187   (1999). 

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected generalized anxiety disorder did not aggravate the Veteran's hypertension.  Although the Veteran asserts that his hypertension was caused by or worsened as a result of his generalized anxiety disorder, neither the Veteran's treating providers, nor the December 2015 and October 2016 VA examiners, found that the Veteran's hypertension was related to his service, including his service-connected generalized anxiety disorder.  In this regard, the Board observes that the October 2016 VA examiner stated that the Veteran's hypertension was not caused or aggravated by his generalized anxiety disorder because there was no indication that the Veteran's chronic anxiety had an effect on the Veteran's blood pressure.  To the extent that increased anxiety would cause an increase in blood pressure readings, there is no evidence of record showing such an effect; the Veteran's hypertension is well-controlled by medication and increased anxiety does not cause the Veteran's blood pressure to be poorly controlled despite medication.   In the absence of increased blood pressure corresponding to an increase in anxiety, the Veteran's service-connected anxiety disorder has no effect on hypertension.

There is no probative evidence that the Veteran's hypertension is related to his service, or service-connected generalized anxiety disorder.   To the contrary, the December 2015 and October 2016 VA medical opinions demonstrate that it is unlikely that the Veteran's hypertension is related to his service.  Of note, the VA examiners noted that the Veteran has essential hypertension, and that there was no evidence of any relationship to service, including his service-connected generalized anxiety disorder.   See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's hypertension to an in-service event, injury, or illness, including the service-connected generalized anxiety disorder, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the December 2015 and October 2016 VA examination reports and the clinical evidence of record.  The VA examiners' opinions, determining that the Veteran's hypertension is unrelated to service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this regard, the Board points out that the opinions of the VA examiners were specific, and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The VA examiners found that the Veteran's current hypertension did not have onset during service and was unrelated to any event, illness, or injury in service, as well as unrelated to, by means of causation or aggravation, the Veteran's service-connected generalized anxiety disorder.  The VA examiners explained the reasons for the conclusions based on an accurate characterization of the evidence of record, which does not demonstrate that the Veteran's hypertension is related to service.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of hypertension.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).
ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


